*278ORDER
The Disciplinary Review Board on October 30,1996, having filed with the Court its decision concluding that JOHN G. TAKACS of EVESHAM TOWNSHIP, who was admitted to the bar of this State in 1985 and who was temporarily suspended from the practice of law on August 11,1995, and who remains suspended at this time, should be suspended from the practice of law for a period of three years on the basis of respondent’s conviction in federal court of two counts of mail fraud, conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness), and good cause appearing;
It is ORDERED that JOHN G. TAKACS is hereby suspended from the practice of law for a period of three years, retroactive to August 11, 1995, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.